        Case 1:12-cr-00844-AJN Document 459 Filed 09/21/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                  9/21/2020


United States of America,

               –v–
                                                                          12-cr-844-9 (AJN)
Eric Fernandez,
                                                                               ORDER
                      Defendant.




ALISON J. NATHAN, District Judge:

       The Government shall file a response to Defendant’s motion for compassionate release

(Dkt. No. 458) by September 28, 2020. Defendant may file a reply by October 5, 2020.


       SO ORDERED.


Dated: September 21, 2020                       __________________________________
       New York, New York                                ALISON J. NATHAN
                                                       United States District Judge
